—Appeal by the defendant from á judgment of the Supreme Court, Kings County (Ruditzky, J.), rendered May 6, 1999, convicting him of robbery in the third degree and attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the'judgment is affirmed.
We reject the defendant’s contention that the imposition of consecutive sentences was illegal (see, Penal Law § 70.25 [2]; People v Laureano, 87 NY2d 640). Moreover, the defendant received the effective assistance of counsel (see, People v Scalzo, 249 AD2d 494; People v Hall, 224 AD2d 710). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.